        Case 1:19-cv-06394-LJL-DCF Document 44 Filed 01/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              1/25/2021
                                                                       :
ALEJANDRA DIAZ,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   19-cv-6394 (LJL)
                  -v-                                                  :
                                                                       :        ORDER
ANDREW SAUL, Commissioner of Social Security,                          :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        On December 30, 2020, Magistrate Judge Debra C. Freeman issued a Report and

Recommendation recommending that the Court grant Plaintiff’s motion for judgment on the

pleadings to the extent that the matter be remanded for further pleadings and that the Court deny

Defendant’s cross-motion for judgment on the pleadings. Dkt. No. 19. Magistrate Judge

Freeman advised the parties that they had fourteen (14) days to file written objections to the

Report and Recommendation. No such objections have been filed by either party.

        In reviewing a Magistrate Judge’s report and recommendation, a district court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1). Parties are given the opportunity to raise timely

objections to the report and recommendation within fourteen (14) days. Id. The Court reviews

any portion of the report subject to an objection de novo; however, in the absence of any

objection, the Court reviews the report and recommendation only for clear error. Fed. R. Civ. P.

72(b) Advisory Committee Notes; Colvin v. Berryhill, 734 F. App’x 756, 758 (2d Cir. 2018).

        The Court has reviewed the record and the Report and Recommendation for clear error
      Case 1:19-cv-06394-LJL-DCF Document 44 Filed 01/25/21 Page 2 of 2




and, finding none, hereby ORDERS that the Report and Recommendation is ADOPTED in its

entirety. Dkt. No. 19. The Court GRANTS Plaintiff’s motion for judgment on the pleadings and

remands the matter for further proceedings consistent with the Report and Recommendation.

Dkt. No. 14. The Court DENIES Defendant’s cross-motion for judgment on the pleadings. Dkt.

No. 16.

          The Clerk of Court is respectfully directed to close the case.


          SO ORDERED.


Dated: January 25, 2021                                __________________________________
       New York, New York                                         LEWIS J. LIMAN
                                                              United States District Judge




                                                   2
